                       Case 3:19-mj-00053                Document 1           Filed 03/22/19          Page 1 of 12


AO 91 (Rev. 11/ 11 ) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                              District of Oregon

                  U nited States of America                            )
                                 V.                                    )
                                                                       )
                                                                       )
                                                                              CaseNo. 1.r, \        q - M] -                 'J 3
                        Yangyang Zhou
                                                                       )
                                                                       )
                                                                       )
                            Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the fo llowing is true to the best of my knowledge and belief.
On or about the date(s) of                       12/18/2015                   in the county of                  Lane                in the
                        District of             Oregon             , the defendant(s) v iolated :

             Code Section                                                          Offense Description
13 U.S.C. § 305                                   submitting false or misleading information on export declaration




          This criminal complaint is based on these facts:

See attached Affidavit of Special Agent Thomas A. Duffy




          ii1 Continued on the attached sheet.



                                                                                         Thomas A. Duffy, Special Agent, HSI
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.




                                                                                      ~               Judge's signature


City and state:                           Portland , Oregon                          Hon . Youlee Yim You , U.S . Magistrate Judge
                                                                                                    Printed name and title
             Case 3:19-mj-00053       Document 1       Filed 03/22/19     Page 2 of 12




DISTRICT OF OREGON, ss:                AFFIDAVIT OF THOMAS A. DUFFY

                          Affidavit in Support of Criminal Complaint

       I, Thomas A. Duffy, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

        1.     I am a Special Agent (SA) with Homeland Security Investigations (HSI), within

Immigration and Customs Enforcement (ICE), in the Department of Homeland Security (DHS),

and have been so employed since July 2010. I am currently assigned to a fraud group in

Portland, Oregon, and, in that capacity, I investigate criminal financial activity such as currency

structuring, money laundering, bank fraud, wire fraud, and intellectual property rights violations.

Prior to this assignment, I was assigned as a Task Force Officer (TFO) to the Federal Bureau of

Investigation, (FBI) charged with investigating transnational organized crime. I am a graduate

of the Criminal Investigator Training Program and the ICE Special Agent Training Program at

the Federal Law Enforcement Training Center. I have received training in interviewing

techniques, arrest procedures, search warrant applications, the execution of searches and

seizures, and various other criminal laws and procedures. I have attended training courses

sponsored by ICE, the Department of Justice, and other law enforcement agencies, which

focused on the investigation of money laundering violations and other financial crimes. Finally,

I have completed the Intellectual Property and Trade Enforcement Security course sponsored by

the Intellectual Property Rights Center, which focuses on investigations involving commercial

trade fraud and intellectual property rights violations.

       2.      This affidavit is submitted in support of a Criminal Complaint alleging that, while

in the District of Oregon, Yangyang Zhou committed violations of Title 13, United States Code,

Sections 305 (false or misleading information on export declaration).
            Case 3:19-mj-00053        Document 1       Filed 03/22/19     Page 3 of 12




       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review ofrecords related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                         Applicable Law

       4.      Title 13 U.S .C. § 305 provides, in relevant part: "Any person who knowingly fails

to file or knowingly submits false or misleading information through the Shippers Export

Declaration (SED) or the Automated Export System (AES) shall be subject to a fine not to

exceed $10,000 per violation or imprisonment for not more than 5 years, or both."

                                  Statement of Probable Cause

       5.      In April 2017, HSI Portland opened a criminal investigation into the importation

of counterfeit goods based on information received from U.S. Customs and Border Protection

(CBP) regarding the seizure of suspicious shipments of cellular telephones bearing Apple, Inc.

(hereinafter "Apple") markings and distinctive design features, but which appeared to be

counterfeit based on shipping methods and packaging. As a result of training provided by

Apple, I am aware of an ongoing scheme to defraud in which individuals submit counterfeit

Apple iPhones to Apple as part of a false and fraudulent warranty claim. The scheme is

perpetrated by an individual who submits a counterfeit iPhone that will not power on, and

receives a new and/or factory refurbished officially licensed iPhone in exchange for the non-

working phone through Apple 's warranty and repair process. This is done online and through

 Page 2 - Affidavit of Thomas A. Duffy                           USAO Version Rev. April 2017
            Case 3:19-mj-00053        Document 1     Filed 03/22/19      Page 4 of 12




the mail. The submitter then ships the legitimate iPhone to a broker or organizer, often located

overseas, who sells the replacement iPhone- typically for hundreds of dollars-and returns a

portion of the proceeds to the person who submitted the fraudulent warranty claim. As part of

this particular investigation, CBP in Portland, Oregon, has seized more than five shipments

originating from China and imported from Hong Kong containing iPhones that have been

declared counterfeit by the trademark holder, Apple. During the course of this investigation,

Y angyang Zhou has been identified as the addressee of counterfeit Apple iPhones imported from

China and as   a person who is receiving the fraudulently requested warranty replacement phones
from Apple. Zhou is a Chinese national, who is lawfully present in the U.S. on an F-1 student

visa and completing studies in engineering at Oregon State University.

       6.       Business records provided by Apple show 16 total warranty returns in Yangyang

Zhou 's name with his residence as his mailing address. Apple records also show over 200 total

iPhone warranty claims using the name Yangyang Zhou or other similar derivations from other

mailing addresses associated with Zhou's name.

       7.       United States Customs and Border Protection has seized three international

shipments of Apple iPhones, totaling 95 phones, en route to Yangyang Zhou. The seized

iPhones have been verified as counterfeits by the trademark holder, Apple. Notices of the

seizures by CBP were sent to Zhou, including one notice _sent to his residence.

       8.       In March 2018, HSI Portland executed a lawful search warrant at the residence of

Quan Jiang, a neighbor and criminal associate of Zhou ' s. During the search, law enforcement

officers located over 300 counterfeit iPhones, shipping records, and warranty submission

records. Law enforcement officers also located multiple boxes that had been addressed to

Yangyang Zhou at four different mailbox facilities in the State of Washington. The shipper,

 Page 3 - Affidavit of Thomas A. Duffy                         USAO Version Rev. April 2017
             Case 3:19-mj-00053        Document 1       Filed 03/22/19     Page 5 of 12




shipping company, origination, and declared contents as phones for repair on these boxes were

consistent with other international shipments of counterfeit iPhones intercepted in this

investigation.

       9.        During the course of the investigation, I have found at least four different

mailboxes associated with Zhou's name, identification documents, and residential address. In

March 2018, I lawfully seized an international package from one of the mailboxes putatively

leased by Zhou, and it contained 25 counterfeit iPhones.

       10.       On or about June 30, 2017, Apple, through its legal counsel, Kilpatrick and

Townsend, sent a cease-and-desist (C&D) letter to Jiang via overnight mail. The letter formally

placed Jiang on notice that he was importing counterfeit Apple products. On or about July 19,

2017, Apple, through its legal counsel, Kilpatrick and Townsend, sent a second C&D letter to

Jiang via overnight mail as Jiang did not respond to the first notice. Both C&D letters were sent

to Jiang at Zhou's residential residence, which is the address associated with the CBP seizure

(2017-2904-100112-01) that had initiated the correspondence.

       11.       On August 18, 2018, Zhou was departing for China from San Francisco

International Airport (SFO). Customs and Border Protection Officers and HSI Special Agents

conducted an outbound inspection of Zhou and his luggage. Three electronic devices were

found in his possession. I observed that one of the Apple iPhones found in Zhou's possession

(Apple iPhone SN F2LLWF026GRWV) was in like-new condition and still in a factory box.

Based on my training and experience, I recognized that the box was the type used by Apple

during the warranty-replacement process. I conducted a telephonic interview with Mr. Adrian

Punderson, a brand protection specialist contracted by Apple. Mr. Punderson advised that the

telephone was part of warranty claim submitted in approximately April 2018 for a customer

 Page 4 - Affidavit of Thomas A. Duffy                            USAO Version Rev. April 2017
             Case 3:19-mj-00053      Document 1       Filed 03/22/19     Page 6 of 12




named "Apache Helicopter." In September 2018, during a video-recorded consensual interview,

Zhou stated that he received the brand new phone from Jiang as payment for a debt.

       12.     I utilized HS I's customs authorities to conduct a border search of the contents of

the other two electronic devices found in Zhou 's possession at SFO. On one of the cellular

phones I observed photographs of Apple products and shipping materials.

       13.     Specifically, I observed a photograph of approximately 60 white boxes marked

with Apple product SKUs and codes (see Photograph 1).




                                          Photograph I




 Page 5 - Affidavit of Thomas A. Duffy                          USAO Version Rev. April 2017
             Case 3:19-mj-00053       Document 1      Filed 03/22/19     Page 7 of 12




       14.     I also observed a photograph showing approximately seven cardboard shipping

boxes with the labels and markings used by Apple to return phones that have been submitted for

warranty claims but rejected for being counterfeit or otherwise out of warranty, as well as a pile

of approximately 24 cardboard shipping boxes with green labels and markings used by Apple to

ship genuine replacement phones in satisfaction of warranty claims (see Photograph 2).




                                          Photograph 2

       15.     I also observed photographs of international shipping documents on the same

telephone.

       16.     Specifically, I observed a photograph of a commercial invoice for DHL airway

bill # 8938746736 dated December 21 , 2015. The document named the putative exporter of the

subject parcel as "Fangkai Zheng" at 3108 SE Everglade St. , Corvallis, Oregon. (I have learned

during my investigation that Zheng is another Chinese national and an associate of Jiang's and

 Page 6 - Affidavit of Thomas A. Duffy                          USAO Version Rev. April 2017
                 Case 3:19-mj-00053                                     Document 1                    Filed 03/22/19                                 Page 8 of 12




Zhou's.) The document listed the description of merchandise as 25 "used" phones with a

purported value of $30 per phone, for a total declared value of$750. The document is signed and

dated 12/18/2015. (See Photograph 3.)
                                                                                     --••n1n::rc1a1             Invoice

                                             Shlpperl~po"•r:
                                              ~•nukaf Zn.ng
                                                                                                                Alrw.y BHi HmntJ4,:
                                              3108 SE Ev~rglMt• SI
                                                                                                                 89:1.ft7~7-
                                              CorvAJHs.OR •?:J33 UNITEO ST ATE$
                                                                                                                f!:::::=~      (doCilm-....\ryyy\.

                                                                                                                W!tight
                                            Aoe•lvar/Conal gr1•• :
                                             .SUN LIGHT COMMUNICATION S LIMITED
                                                                                                                 ... ~-· n~,
                                                                                                                "ec:olvOl"'A•f•~K<r.                 ,a...._.....,___c
                                             :SM;..~~~F;-~~~NN E.R FACTORY SLOG.
                                             K'WUN TONO
                                                                                                                Coun\ry of Vaum..t. 0-tlnallon:
                                            HONG KONG. HONO KONO                                                 H<lNOl<.ONG
                                            UN HONG~2HONG
                                            85269...... 2.445                                                    E•porUng C•~Mr.:
                                                                                                                  OHL Coepo111(W)r,
                                           Rec.elver Tax 10/VAT•
                                                                                                                 TennaofTra.,_:
                                           Line Oescri_puon of Me<chMKttw
                                                                                                 HTS,
                                           1    USED PHONE GRADE B•
                                           Paek.age Marica :
                                                                                                 8517700000
                                                                                                                 Coun,,yot
                                                                                                                 ~ ... INA
                                                                                                                                   n
                                                                                                                                               ••     EA .,....,
                                                                                                                                                      """""""-           UnoT-
                                                                                                                                                                         U&al'SDM
                                                                                                                 M tsc..Chargee:




                                           Shlpmonc Commanl.9 :                                                  lnyotc.eTot1tl:                                          US$,.... .



                                      !t~ 1~.;i~fo':?:J:j:;;;~~;1~~~~9~g~i,~~~~~ t~;~1i~~'6~f,!';'1'0t'.s~~!t;t1s5:~'i,9ib~~•nce
                                               5




                                             ~
                                     s ,gnature of Aotrtorlzed Pe<san


                                       ner-Name




                                   Sig nerT11Je

                                   12118/2015

                                   Oa re
                                                                                                                                                                              -

                                                                              Photograph 3

The signature on this document appears to match Zhou's signature five weeks later on his DHS

Form I-20. (See Photograph 4.)
     STUDENT ATTESTATION
     I have read and agreed to comp ly with the tenns and conditions of my admission and those of any extension of stay. I certify that all information provided on this form
     refers specificall y to me and is true and correct to the best of my knowledge. I certify that I seek to en ter or remain in the United States temporarily, and solely for the
     purpose of pursuing a full program of study at the school named above . I also authorize the named school to release any information from my records needed by DI-IS
     pursuan t to 8 C · 2 14.3(g) to determine my non immigran1 statu s. Parent or guardian , and student, must sign if student i5 und er 18.
     X                                                                                                                   o//;,-s/16
                                                                                                                               I
     SIGNATURE OF: Ya ngyang Zhou                                                                              DATE
                                                                X
     NAME OF PARENT OR GUARD IAN                                SIGNATURE                                      ADDRESS (city/state or province/co untry)                 DATE



                                      Photograph 4
 Page 7 - Affidavit of Thomas A. Duffy                                                                                       USAO Version Rev. April 2017
              Case 3:19-mj-00053               Document 1              Filed 03/22/19                                                 Page 9 of 12




        17.     I also observed a photograph of what appears to be a computer monitor showing

tracking information for the same DHL airway bill, confirming that the package had been

delivered in Hong Kong. (See Photograph 5.)




                                                                  •w    i.-..-J.-•'1--1<'"!........;,i,M' ,M+,_.. ; _ . . : . . . . ...   --~I!?"--'-...:.......-- - ~ - - - - '
               Delivery attempted - consignee premises closed   HONG J<ONG- HONG KONG
                                                                Location
               Arrjved at Delivery Facility in HONG KONG-       HONG KONG- HONG KONG
               HONG KONG
                     ~---------~
                                                                                                              I

              ......Departed Facility In HONG KONG- HONG KONG   HONG KONG- HONG KONG




                                                     Photograph 5



Ill//




 Page 8 - Affidavit of Thomas A. Duffy                                                                USAO Version Rev. April 2017
              Case 3:19-mj-00053                         Document 1          Filed 03/22/19                     Page 10 of 12




        18.      On the same cellular telephone I also observed a photograph of a commercial

invoice for DHL airway bill # 1450040362, which similarly identified the exporter as "Fangkai

Zheng" of 3108 SE Everglade St., Corvallis, Oregon. The document listed the invoice as 30

"used" phones with a declared value of $30 per phone, for a total value of $900. (See Photograph

6.)

                                                                                                                                   Page 1 of 1

                                                           Commercial Invoice


                   Shlpperlhporter:                                           Mwoy Bill tlumbet:
                   Fangl<ai Zheng                                              1450040362
                   3108 SE Everglade St                                       Expon Date (dd/mnvnlyyyy):
                   Co,vallis.OR 97333 Utll TED S"TATES                        29/Ded2015
                                                                              Weighi:
                                                                              998 (Kg)   22(11.>)
                   Receiver/Consignee:
                    SUN LIGHT COMMUNICATIOtlS LIMITED
                                                                              Reaive.r Reference:               I
                                                                                                                Shipper Reference:

                    RM. L1 0 FLOOR WINNER FACTORY BLDG.
                    55 HUNG"TOROAD                                            CountJy of Uhimate Destination:
                    KWUN TOt4G                                                 HONGKONG
                    HONG KONG. HOtlG KONG
                    LIN HOHG.ZHONG                                            Exponing Carrier.
                   8~9442445                                                  OHL Corporation

                   Receiver Tax ID/VAT#                                       T = ol Trade:

                   LinelDescoplion o1 Me,chandise              I HTS!I         =mw o1 unoo          I Ouantitvl IJndl Unit Value      lj,e Tot:il
                   I   !USED PHONE GRADE B+                    18517700000    CI-IINA               130       I EA I SJ0.000          USS900.00
                   Podcage M.lrks :                                           Misc. Chocges:




                   Shipmen! COIMletllS:                                       Invoice Tot.ti:                                         USS90000


                  These commodities , technologi,' or software were exported from the United States in accordance
                  with the Export Administration Regulations. Diversion contra ry to U.S. law is prohibited.




                                                            Photograph 6

//Ill




 Page 9 - Affidavit of Thomas A. Duffy                                                          USAO Version Rev. April 2017
             Case 3:19-mj-00053      Document 1      Filed 03/22/19    Page 11 of 12




       19.       Finally, I observed a photograph of a receipt from a UPS store located at 2397

NW Kings Blvd, Corvallis, Oregon, for the same airway bill, which showed the package had

been tendered for shipment on December 29, 2015. (See Photograph 7.)

                                                     PAK MAIL 0228
                                                 2397 NW Kings Blvd
                                                 CORVALLIS, OR 97330
                                               541 -·754-8411 Store: 228

                                        Date: 12/29/15           Tune: 16:58:39




                                                   Master Workstation

                                                      You, the Sender, nol
                                                       for all claims assoc
                                                     ·oment. Pak Mail di s
                                                       ty for delays,
                                          Photograph 7

       20.      In my experience, shippers often take digital photographs of documents relating to

valuable parcels both for recordkeeping and to share with the intended recipients of the subject



 Page 10 - Affidavit of Thomas A. Duffy                        USAO Version Rev. April 2017
             Case 3:19-mj-00053      Document 1        Filed 03/22/19    Page 12 of 12




parcels. I therefore believe that Zhou shipped the China-bound parcels described in DHL

airway bill numbers 8938746736 and 1450040362 and submitted the accompanying paperwork.

       21.      Due to the high cost of shipping dozens of cellular phones internationally, I do not

believe the inoperable phones rejected by Apple during this scheme were in the above-described

parcels. I therefore believe Zhou, alone or with others, shipped only the operational

replacement phones fraudulently obtained from Apple in those packages.

       22.      Based on my conversations with representatives from Apple, I understand the

approximate resale value of each replacement phone issued by Apple in this scheme was $600-

not the $30 declared on the airway bills captured on Zhou's cellular telephone.

                                            Conclusion

       23.      Based on the foregoing, I have probable cause to believe, and I do believe, that

Yangyang Zhou has committed violations of 13 U.S .C. § 305 (Penalties for Unlawful Export

Information).

       24.      Prior to being submitted to the Court, this affidavit, the accompanying Complaint,

and the requested warrant were all reviewed by Assistant United States Attorney Ryan Bounds,

who advised me that in his opinion the affidavit and application are legally and factually

sufficient to establish probable cause to support the issuance of the requested warrant.



                                              THOMAS A. DUFFY
                                              Special Agent, Homeland Security Investigations

       Subscribed and sworn to before me this      2   A   day of March 2019.



                                              HON. YOULEE YIM YOU
                                              United States Magistrate Judge

 Page 11 - Affidavit of Thomas A. Duffy                          USAO Version Rev. April 2017
